Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 1 of 38 PageID 5
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 2 of 38 PageID 6
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 3 of 38 PageID 7
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 4 of 38 PageID 8
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 5 of 38 PageID 9
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 6 of 38 PageID 10
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 7 of 38 PageID 11
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 8 of 38 PageID 12
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 9 of 38 PageID 13
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 10 of 38 PageID 14
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 11 of 38 PageID 15
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 12 of 38 PageID 16
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 13 of 38 PageID 17
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 14 of 38 PageID 18
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 15 of 38 PageID 19
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 16 of 38 PageID 20
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 17 of 38 PageID 21
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 18 of 38 PageID 22
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 19 of 38 PageID 23
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19   Page 20 of 38 PageID 24
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19           Page 21 of 38 PageID 25



         23.   In an effort to provide evidence that an involuntary transfer to the

property room was objectively worse than patrol (and meets the criteria for an

adverse employment action), rather that subjectively worse, on May 27, 2019

Senior Corporal Trotter created an electronic poll available to all 1,199 members of

the Dallas Police Association's Facebook page. The poll asked if, as sworn officers,

officers felt that an involuntary, non-injury-related assignment to the property room

was considered a punishment or one that was less prestigious than patrol. The poll

offered two options, 'YES' and 'NO'. Of 122 respondents that voted in the first two

days of the poll, 114 selected 'YES' while 8 selected 'NO'. 93.4% of respondents,

comprised overwhelming of police officers with vast patrol experience and including

current supervisor respondents, stated that an involuntary assignment to the

property room is punitive or less prestigious than patrol. The Confidence Level of

the poll is 95% with N=122 from a population size of 1,199 with a 9% Margin of

Error.




         24.   While the original memorandum provided to Senior Corporal Trotter by

Lieutenant Griffith on August 29, 2018 indicated he would be reassigned to the

property room for 30 days, the memorandum provided to Senior Corporal Trotter

by Detective Bush stated that per Chief Anderson, Senior Corporal Trotter was

assigned to the property room until further notice. Senior Corporal Trotter

anticipated that this adverse employment action would be prevented by filing the

grievance that he had prepared, and thus immediately provided a physical copy of

the finalized grievance to Sergeant Trevino on September 13, 2018. Senior

Corporal Trotter had a reasonable expectation that the Dallas Police Department

                                                                                 PAGE 21
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19            Page 22 of 38 PageID 26



would adhere to its internal established policies and in good faith continued to work

towards a resolution by utilizing administrative remedies.




      25.    While assigned to the property room, Senior Corporal Trotter realized

that he was likely to return to the Northwest Patrol Division after either the

grievance procedure reached its conclusion or after he faced an Employee Support

Program Board within 30 days of his assignment to the property room; if the board

truly functioned as an entity independent of the retaliation agenda set forth

previously, Senior Corporal Trotter reasonably anticipated that he would be

released from the Employee Support Program at the board's conclusion since the

program was misappropriated in retaliation and in violation of numerous internal

policies. Senior Corporal Trotter was notified that Major Griffith, not Lieutenant

Griffith, would meet with him to discuss the grievance. Senior Corporal Trotter

realized that Lieutenant Griffith continued to avoid her responsibility as required by

policy and felt that all future interactions with Lieutenant Griffith were to be

contentious at best because of her anger over the Facebook post. Senior Corporal

Trotter elected to withdraw his grievance to avoid the continual retaliation he

expected to face and to mitigate the risk to his employment as a Dallas officer. He

notified Sergeant Trevino of this intent, and sent a memo to him on September 19,

2018 to withdraw the original grievance.




       26.   On October 9, 2018, Senior Corporal Trotter was notified via e-mail of

an Internal Affairs Investigation involving the Facebook post. Since Senior Corporal


                                                                                   PAGE 22
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19           Page 23 of 38 PageID 27



Trotter was told by Detective Bush at their September 12, 2018 meeting that Major

Griffith decided not to request an investigation, yet the investigation request was

approved by the Northwest Patrol Division after the grievance was withdrawn, he

felt that this action was another act of retaliation in response to his resistance to

the initial retaliation efforts. The same day, Senior Corporal Trotter notified Internal

Affairs Detective Tramese Jones via e-mail of his concerns of retaliation in regards

to the investigation.




      27.    While assigned to the property room, Senior Corporal Trotter

continued to provide evidence to Detective Bush to counter the false written

statements Lieutenant Griffith provided on the Employee Support Documentation.

Detective Bush failed to acknowledge or assist with a resolution of Senior Corporal

Trotter's concerns of potential false documentation. She also discouraged Senior

Corporal Trotter from communicating with her via e-mail since e-mails were subject

to open record requests, and stated that she refused to respond to any additional

e-mails sent by Senior Corporal Trotter in regards to the adverse employment

action. Senior Corporal Trotter anticipated facing the Employee Support Program

board within 30 days of his assignment to the program and restriction to the

property room. However, Detective Bush failed to initiate the board proceedings

during the 9 months of Senior Corporal Trotter's restricted duty, from the first day

of the property room assignment to the date of this filing, despite multiple requests

to do so. Detective Bush failed to adhere to existing policy concerning the Employee

Support Program board, and in multiple statements in person and in e-mail, stated

that Senior Corporal Trotter must wait for a new policy revision to face a board.

                                                                                 PAGE 23
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19           Page 24 of 38 PageID 28



Detective Bush misled interested parties, from her own supervisors and supervisors

at the Northwest Patrol Division, into the belief that no provision was in place for an

Employee Support Program participant that 'failed to progress' to face a board, but

there was a provision in place already that was ignored. Despite this, she continued

to ignore Senior Corporal Trotter's requests that she adhere to policies that she

helped to create from the onset of the program. Senior Corporal Trotter lost

complete faith in the Dallas Police Department participants to this cause; up to this

point, he had been told he would be retaliated against in violation of his civil rights,

he was retaliated against in violation of policy facilitated by misrepresentation, and

his efforts to compel others to adhere to policy to prevent the retaliation were

obstructed by Detective Bush. Detective Bush intended to create new policy

revisions to cover her actions prior to convening a 'Failure to Progress' board, and

was indifferent to the fact that Senior Corporal Trotter, along with other officers in

the same predicament, would be unnecessarily sidelined for months. Detective

Bush also intended to present her false statements on government documents to

the 'Failure to Progress' board to justify her agreement to the Northwest Patrol

Division's agenda, which knowingly would jeopardize Senior Corporal Trotter's

career and personal life.




      28.    On October 31, 2018, Sergeant Trevino called Senior Corporal Trotter

and explained that he was compelled by his supervisor to create a negative

performance evaluation. Senior Corporal Trotter explained that his property room

supervisor had already filed an evaluation with the Personnel Division in accordance

with policy. Despite this, on November 2, 2018, Sergeant Wagner alone visited

                                                                                 PAGE 24
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19         Page 25 of 38 PageID 29



Senior Corporal Trotter and his property room supervisor at the property room and

presented him a negative performance evaluation that violated numerous policies

and was unwarranted. No required commentary was listed on the evaluation, and it

was clear that it was a continuation of the retaliation Senior Corporal Trotter had

been subjected to up to that point. The evaluation was already signed by Sergeant

Trevino and Lieutenant Griffith, but Senior Corporal Trotter refused to sign the

evaluation since Sergeant Wagner could not explain the evaluation and a signature

by Senior Corporal Trotter would imply a constructive conversation concerning the

evaluation had been conducted at the meeting. Sergeant Wagner told Senior

Corporal Trotter that Lieutenant Griffith would be angry that Senior Corporal Trotter

refused to sign the evaluation. Senior Corporal Trotter asked Sergeant Wagner for

three business days to allow for a response; in response, and as evidence that the

evaluation was retaliation instead of constructive feedback, Lieutenant Griffith told

Sergeant Illingworth to write on the evaluation that Senior Corporal Trotter refused

to sign it, and filed the negative evaluation to the Personnel Division two business

days after the November 2, 2018 meeting without any effort to speak to Senior

Corporal Trotter about the negative evaluation. This is despite policy that states

Lieutenant Griffith is responsible for interviewing any subordinate that is assigned a

negative evaluation, and that Chief Watson was required to speak to and counsel

the subordinate.




      29.    On November 16, 2018, Senior Corporal Trotter filed a grievance over

the evaluation, contending that one had been filed by the property room in

accordance with policy and a retaliatory negative evaluation was filed by the

                                                                                PAGE 25
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19             Page 26 of 38 PageID 30



Northwest Patrol Division to replace it. The Grievance Review Committee heard

Senior Corporal Trotter's complaint on December 7, 2018. Senior Corporal Trotter

was not notified of the Committee's favorable decision until February 21, 2019,

despite the memorandum's date of December 28, 2018. Senior Corporal Trotter

met with Chief Anderson on March 4, 2019. Chief Anderson notified Senior Corporal

Trotter of his favorable decision to invalidate the retaliatory negative evaluation on

April 16, 2019, and stated that he would issue a memorandum to that effect.

However, to the date of this filing, Chief Anderson has not provided a memorandum

to Senior Corporal Trotter and the negative evaluation remains on file as the official

evaluation for the 2018 fiscal year.




       30.      On December 20, 2018 the Dallas Police Department's Internal Affairs

Division sustained two complaints against Senior Corporal Trotter: violating the

social media policy and releasing a departmental record without permission. All

members of the chain of command at Northwest Patrol recommended a Written

Reprimand as discipline. The Written Reprimand has yet to be issued. It is Senior

Corporal Trotter's belief that the Dallas Police Department is aware of his intent to

file a complaint in District Court for his civil rights violation and will not discipline

him prior to that action to prevent a simultaneous challenge to the overbroad prior

restraint on protected speech put in place by the Dallas Police Department's social

media policy.




                                                                                     PAGE 26
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19          Page 27 of 38 PageID 31



      31.    While awaiting the grievance resolution, Senior Corporal Trotter did

not speak to Detective Bush after she refused to assist with the evaluation matter

and refused to answer any questions via e-mail. She had proven a willingness to

ignore policy and was intent on holding Senior Corporal Trotter to restricted duty at

the property room for as long as it took to create a more punitive Employee

Support Program policy. Detective Bush was indifferent and evasive to any efforts

to compel her to hold an Employee Support Program board so that Senior Corporal

Trotter could present his evidence that the Dallas Police Department acted to inflict

intentional emotional distress upon him. Members of the Northwest Division

indicated to Senior Corporal Trotter that Lieutenant Griffith was upset that the

hardship was not more severe, and that she desired that he be placed on an

overnight shift with undesirable days off of work to further punish him. Senior

Corporal Trotter began to seek help from Detective Bush's supervisor, who told

Senior Corporal Trotter that he must file an open records request to attain any

documentation concerning his 2017 and 2018 participation in the Employee Support

Program. Senior Corporal Trotter filed an open records request on February 19,

2019. During this timeframe, Senior Corporal Trotter utilized the bid process and

elected to bid for the Dallas Police Central Business District. Senior Corporal Trotter

notified his new supervision at the Central Business District Division of his status by

e-mail, and spoke to Lieutenant Richard Rivas in person to introduce himself and

provide details of his situation. Lieutenant Rivas indicated he would speak to Chief

Anderson to hopefully accelerate Senior Corporal Trotter's release from his punitive

indefinite assignment. Lieutenant Rivas also sought clarification to Senior Corporal

Trotter's status via e-mail, and was told by Detective Bush's supervisor, Cindy


                                                                                PAGE 27
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19          Page 28 of 38 PageID 32



Schoelen, that Senior Corporal Trotter was in limbo while awaiting a new policy for

an Employee Support Program board to be implemented.




      32.    On March 25, 2019, Senior Corporal Trotter received documents from

the open records request that pertained to his participation in the 2017 and 2018

Employee Support Program. Senior Corporal Trotter discovered false statements

and conflicting statements on government documents, dishonesty to supervisors in

e-mails, and numerous policy violations. He discovered an intentionally falsified

'Failure to Progress' timeline created by Detective Bush, created to support her

recommendation that Senior Corporal Trotter failed in the Employee Support

Program despite her knowledge that it was employed as retaliation. Senior Corporal

Trotter was distraught; he knew from the first day of the meritless complaint to the

day he reviewed the open records that there were numerous concerns about the

integrity of the actions taken. With the realization that he was subject to falsified

documentation, Senior Corporal Trotter was both upset and disheartened and did

not return to work until April 1, 2019 after taking time to reconcile this discovery.

On April 15, 2019, Senior Corporal Trotter was again obstructed when he attempted

to utilize the Employee Support Program policy that allowed him to speak to the

Bureau Division Commander, Chief Anderson, about the criminal and administrative

concerns over the Employee Support Program. Senior Corporal Trotter received no

response from an e-mail sent to Chief Anderson's administrative Lieutenant Michael

Dominguez; Lieutenant Dominguez confirmed that he printed the e-mail and left it

on Chief Anderson's desk.



                                                                                 PAGE 28
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19        Page 29 of 38 PageID 33




      33.    On April 8, 2019, Senior Corporal Trotter, with insight gained from the

open records request, initiated a grievance against the Employee Support Program

and against the actions of Detective Hush that were taken to accommodate the

agenda of the Northwest Patrol Division. Lieutenant Irene Alanis confirmed its

receipt on April 13, 2019. Two business days after receiving the information

concerning numerous policy violations, Senior Corporal Trotter's indefinite and

malicious restricted duty assignment, false documentation and documented

dishonesty, and the hostile and intimidating actions of Detective Bush, Lieutenant

Alanis swiftly suspended the Employee Support Program and removed Detective

Bush from her position. Detective Bush was transferred to the Communications

Division and is no longer a Detective. Despite these actions that indicated a major

concern over the integrity of the situation, Senior Corporal Trotter remained on

restricted duty at the property room. On May 17, 2019, Major Alanis (newly

promoted from Lieutenant) contacted Senior Corporal Trotter by phone to convey

her actions in response to the grievance. Major Alanis indicated that she could not

remove Senior Corporal Trotter from the Employee Support Program or from his

restricted duty from the property room. Major Alanis stated that decision would

have to be made by the Northwest Division chain of command and Chief Anderson,

all who were party to the initial retaliation and assignment to the property room

and who had shown no remorse or desire to resolve this matter at any point from

August 2018 to the date of the conversation with Major Alanis. Major Alanis

partially resolved the grievance concerns that were available to act on within her

duties, and forwarded the remaining unsolved grievance concerns to the grievance

                                                                               PAGE 29
 Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19          Page 30 of 38 PageID 34



coordinator, Sergeant Fred Mears. Major Alanis indicated Senior Corporal Trotter

would likely still face an Employee Support Program board, despite the numerous

concerns of administrative policy violations and potential criminal misconduct that

were used to mask a materially adverse employment action.




      34.    The new revision to the Employee Support Program policy was

released and implemented on April 29, 2019. This policy revision was developed by

Detective Bush prior to her reassignment, and served to retroactively permit the

actions she took in violation of existing policy on September 12, 2018. It allows for

an Employee Support Program board to decide if an employee failed to progress

based solely on supervisor recommendations and the ESP recommendations,

without the board monitoring the employee for progress as it was required to do so

under the previous policy. If the board votes to find that an employee failed to

progress, the classification will have an impact on the employee's entire career. The

policy now states: "A 'Failure to Progress' classification will be referenced in future

administrative investigations and considered by the chain of command on future

discipline recommendations to enhance normal progressive discipline

recommendations. It will also be referenced in any Performance Plans and/or

Performance Improvement Plans. This will also include that the selection and

'Failure to Progress' in the ESP will no longer be confidential in nature and will be

reflected on the employee's permanent resume." This new policy would have

permitted the retaliatory agenda set in motion by the Northwest Patrol Division

(with knowledge by Chief Anderson, who would sit on the board) and the falsified

documentation created by Detective Bush to be presented as fact to a board, and

                                                                                  PAGE 30
 Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19          Page 31 of 38 PageID 35



Senior Corporal Trotter, finding no relief to that point, would likely be given a

negative annotation on his permanent resume that effectively limits his opportunity

for advancement or specialized positions for his entire career. The intent to harm

Senior Corporal Trotter through misrepresentation by Lieutenant Griffith and

Detective Bush was affirmed. While the Dallas Police Department faced a crisis with

understaffing, morale and escalating crime, Detective Bush kept Senior Corporal

Trotter at the property room for nearly 10 months while ignoring a policy provision

for a board hearing, all to subject him to a much more punitive outcome after a

new policy was created.




      35.    Having found his attempts to exhaust administrative remedies

obstructed, compromised, or otherwise delayed, and having found numerous

concerns from the open records request, Senior Corporal Trotter filed complaints

with the Dallas Police Department's investigative divisions to investigate his

administrative and criminal concerns. It was Senior Corporal Trotter's belief that, as

an internal last resort to compel the department to take the appropriate action,

these investigative divisions would be immune to the retaliatory agenda set forth by

members of the Dallas Police Department in their official capacity. These

investigations are ongoing at the time of this filing.




      36.    In violation of Senior Corporal Trotter's clearly established first

amendment right to free speech, members of the Dallas Police Department told

Senior Corporal Trotter he would be retaliated against for his Facebook post.


                                                                                    PAGE 31
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19           Page 32 of 38 PageID 36



Members of the Dallas Police Department knowingly employed a materially adverse

employment action in retaliation against Senior Corporal Trotter with the malicious

intent to create hardship in his personal and work life. Members of the Dallas Police

Department knowingly and intentionally routinely violated their own policies in their

pursuit of retaliation. Members of the Dallas Police Department failed to adhere to

extant policy and held Senior Corporal Trotter involuntarily at the property room

from September 13, 2018 to the date of this filing, in an attempt to hold him

accountable for a revision to policy that would further penalize him for his entire

career due to false and conflicting statements from Lieutenant Griffith and

Detective Bush. It was Detective Bush's intent to present a falsified document to

the Employee Support Program board; had the board read the document and took

it to be true, it would have the potential to derail Senior Corporal Trotter's entire

career as an officer. Additionally, Lieutenant Griffith intentionally mislead her

supervisors as documented in e-mails obtained by open records. Without the

courage or tenacity to fight against this malicious retaliation, Senior Corporal

Trotter's career would be effectively ruined.




                          G. Count 1 - 42 USC § 1983 Claim


      37.    Plaintiff repeats and incorporates herein by reference the allegations

contained in paragraphs 1 through 35 as if fully set forth here.




      38.    Plaintiff, in good faith, reasonably believed that the actions of

Lieutenant Chandra Griffith, Major William Griffith, Chief Rick Watson, Chief Lonzo

                                                                                   PAGE 32
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19           Page 33 of 38 PageID 37



Anderson and Detective Christine Bush, pursuant to their official capacity, violated

the U.S. Constitution. Specifically, Plaintiff believed the conduct of Lieutenant

Griffith, Major Griffith, Chief Rick Watson, Chief Lanzo Anderson and Detective

Christine Bush violated Article 42 U.S.C. § 1983 and constituted retaliation to

punish protected speech and to chill future attempts to engage in protected speech

by falsely appropriating an enumerated policy to mask a materially adverse

employment action. By intentionally attempting to mask the adverse employment

action under the Employee Support Program, these members of the Dallas Police

Department knowing created, used, and/or relied on false documentation to

facilitate the violation of clearly established protections of the U.S. Constitution. In

doing so, the Defendant is not entitled to official qualified immunity for its actions

since the actions were clearly not taken in good faith and the actors knew that the

right to free speech by a public employee was clearly established.




       38.   Plaintiff's participation in protected speech was the cause for the

adverse employment action and all other unlawful actions. Defendant attempted to

mask this cause through administrative conduct and criminal misrepresentation.




       39.   Defendant City's conduct caused injury to Plaintiff, including the loss of

reputation, loss of wages, loss of job opportunities and advancement, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, loss of enjoyment and trust in his employment as a peace officer,

and other nonpecuniary losses.


                                                                                    PAGE 33
 Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19          Page 34 of 38 PageID 38




                                      H. Damages


      40.    Plaintiff's professional career and personal life has been irreversibly

damaged due to Defendant's unlawful conduct, and he has suffered great physical

and emotional pain and damage, mental pain and damage, suffering and anguish,

inconvenience, loss of enjoyment of life, and in all reasonable probability will

continue to suffer in this manner for an extended time as a result of the

Defendant's administrative and criminal misconduct, and its future actions. He and

his wife were unable to pursue the adoption of a child due to the uncertainty of

continual and escalating retaliation and job stability for over 10 months while he

was disenfranchised by the ill-will of the Dallas Police Department. By virtue of

utilizing administrative remedies and filing this complaint, he will likely face

uncertainty in his career as a Dallas Police officer, based on the previous actions the

department employed to harm him.




      41.    Plaintiff has suffered lost income and employment benefits, loss of job

opportunities, past and future damages to his reputation, as well as loss of earning

capacity in the future as a result of having an adverse employment action on his

permanent professional employment record and by the attempt of the Dallas Police

Department to create a new policy with the intent to further punish Senior Corporal

Trotter for his entire career. The proven intent to impact Plaintiff's personal and

professional life now and in the future was malicious and irresponsible for a police

agency.


                                                                                   PAGE 34
 Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19         Page 35 of 38 PageID 39




      42.   Plaintiff is seeking compensatory and punitive damag€s in an amount

of $3,119,000.00.




                                  I. Attorneys' Fees


      43.    Plaintiff seeks reasonable attorneys' fees and court costs, including

      expert witness costs.




                                  J. Reinstatement


      44.    Plaintiff seeks reinstatement to his former position.




                                  K. Conditions Precedent


      45.    All conditions precedent to Plaintiff's claims for relief have been

performed or have occurred.




                              L. Request for Disclosure

      46.    Under Texas Rule of Civil Procedure 194, Plaintiff requests that

Defendant disclose, within fifty (50) days of the service of this request, the

information or material described in Rule 194.2.




                                                                                   PAGE 35
 Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19           Page 36 of 38 PageID 40



                                   M. Documents to be Used


      47.     Pursuant to Rules 193.3(d) and 193.7, Plaintiff intends to use all

documents exchanged or produced between the parties, including but not limited

to, correspondence, disclosures, and discovery responses, during trial of this cause.




                                        M. Jury Demand


      48.     Plaintiff demands a jury trial.




                                          N. Prayer


      49.     For these reasons, Plaintiff asks that Defendant City answer, and that

Plaintiff be awarded a judgment against Defendant City for his damages identified

above in Section H, prejudgment and post-judgment interest, court costs,

attorneys' fees, and all other relief, at law and at equity, to which Plaintiff is

entitled. Plaintiff asks that the pending and proposed discipline for his Facebook

post be rescinded. Plaintiff asks that all documents from his 2017 and 2018

participation in the Dallas Police Department's Employee Support Program be

expunged and destroyed. Plaintiff asks that he be removed from his materially

adverse assignment to the property room and from the Employee Support Program

and that he be allowed to return to full patrol duty. Plaintiff asks that the Dallas

Police Department's social media policy be reviewed for overbroad prior restraint of

protected speech in violation of the U.S. Constitution.




                                                                                     PAG£ 36
Case 3:19-cv-01327-L-BT Document 3 Filed 06/03/19     Page 37 of 38 PageID 41



                                  Respectfully submitted,



                                  ~~A          \t   \~b
                                  Kristopher K. Trotter


                                  PO Box 136845
                                   Fort Worth, TX 76136
                                  214-714-4747
                                   kristrotter@ live. com


                                   Plaintiff Pro Se




                                                                        PAGE 37
 JS44 (Rev 06117)-TXND(Rev)J6/17}'1 : ( ' \               l\ \ i' Document
                                         Case 3:19-cv-01327-L-BT           3 FiledSHEET
                                                                  CIVIL COVER      06/03/19                                                                                                                                                                    Page 38 of 38 PageID 42
 The JS 44 civil cover sheet anlJ                                               i#tf~JatQ cbn\~~~~d herei~
                                                                  neither replace nor supplement the filing and service ofpleadin s
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requ red£
                                                                                                                                                                                                                                                                                                   orotheJil~~~~ElJw
                                                                                                                                                                                                                                                                                                                me u'" ut me \...ttotK ut ~ou
                                                                                                                                                                                                                                                                                                                                                                exce t as
                                                                                                                                                                                                                                                                                                                                                                orth
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 I. (a) PLAINTIFFS                                                                                                                                                                                                  DEFENDANTS
  TROTTER, KRISTOPHER K                                                                                                                                                                                         CITY OF DALLAS, TEXAS
                                                                                                                                                                                                                                                        CLERK U.S. DISTRI~!_90URT
                                                                                                                                                                                                                                                     ..N'Jtu n~nN ~~ffilii.T~F TEXAS
          (b) County of Residence of First Listed Plaintiff                                                                    TARRANT_ _~----~                                                                     County of Residence of First Lis~~~w:=:.:.;...:;ji'!"~~~;:,...~~~.l__ ··-
                                                                 (eXCEPT IN U.S. PLAINTIFF CASES)                                                                                                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                                                                    NOTE:                IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                                                                         THE TRACT OF LAND INVOLVED.

          (C) Attorneys (Firm Name,                                  Address, and Telephone Number)                                                                                                                  Attorneys (If Known)

                                                                                                                                                                                                                                            Sl9-CV1327•L
 II. BASIS OF JURISDICTION (Placean "X"inOneBoxOnly)                                                                                                                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                                                                                                      (For Diversity Cases Only)                                                                                       and One Box for Defendant)
 0 I           U.S. Government                                              ~ 3          Federal Question                                                                                                                      PTF                                             DEF                                                    PTF      DEF
                  Plaintiff                                                                (US Government Not a Party)                                                                           Citizen of This State         IX I                                              0        I       Incorporated or Principal Place       0 4 IX 4
                                                                                                                                                                                                                                                                                                    of Business. In This State

 0 2           U.S. Government                                              0 4          Diversity                                                                                               Citizen of Another State                                      0 2               0       2        Incorporated and Principal Place                           0 5      0 5
                  Defendant                                                                (Indicate Citizenship ofParties in Item III)                                                                                                                                                              of Business In Another State

                                                                                                                                                                                                 Citizen or Subject of a                                       0 3               0       3        Foreign Nation                                             0 6      0 6
                                                                                                                                                                                                   Foreign Countrv
 IV NATURE OF SUIT (Place an                                                                 "X" in One Box Only)                                                                                                                                                                 Click here for: Nature ol Sun Code DcscnPTions.
     '!       :< CONli'RACT " :''<"                                             i'!(   '''v             '''.<>·-~«TOR'fS''•~'~                                  'i:!h ·..         .··"'h              'FORFEITUREIPENJ\LTI£;': tf!IF,JJJf •::.!I'BANKJUYPTCY 't!                                                                 ,...,                    S'Jf~'TU'I'ES   :::.:   I
 0        II 0 Insurance                                                          PERSONAL INJURY                                                           PERSONAL INJURY                                          0 625 Drug Related Seizure          0 422 Appeal28 USC !58                                                            0   375 False Claims Act
 0        120Marine                                                      0 310 Airplane                                                              0 365 Personal Injury -                                                  of Property 21 USC 881      0 423 Withdrawal                                                                 0   376 Qui Tam (31 USC
 0        130 Miller Act                                                 0 315 Airplane Product                                                                      Product Liability                               0 690 Other                                          28 USC !57                                                                3729(a))
 0        140 Negotiable Instrument                                                         Liability                                                0 367 Health Care/                                                                               t-,.=======~...,.-1 0                                                                    400 State Reapportionment
 0        !50 Recovery of Overpayment                                    0 320 Assault, Libel &                                                                     Pharmaceutical                                                                      :o:t::.PROJ'iERTY RIGHTS::                                                         0   410 Antitrust
               & Enforcement of Judgment                                                    Slander                                                                 Personal Injury                                                                      0 820 Copyrights                                                                  0   430 Banks and Banking
  0       151 Medicare Act                                               0 330 Federal Employers'                                                                   Product Liability                                                                    0 830 Patent                                                                      0   450 Commerce
  0       !52 Recovery of Defaulted                                                         Liability                                                0 368 Asbestos Personal                                                                              0 835 Patent- Abbreviated                                                        0   460 Deportation
               Student Loans                                             0 340 Marine                                                                                Injury Product                                                                                      New Drug Application                                              0   470 Racketeer Influenced and
               (Excludes Veterans)                                       0 345 Marine Product                                                                        Liability                                                                           0 840 Trademark                                                                           Corrupt Organizations
  0       !53 Recovery of Overpayment                                                       Liability                                                    PERSONAL PROPERTY ~-::~~:,·~                                       <••·=~L~~~'BO
                                                                                                                                                                                                                                       ~JR[;!iv~'<:•-~·::··=~·~~~~~E~~m~=q· 0                                                                  480 Consumer Credit
               of Veteran's Benefits                                     0 350 Motor Vehicle                                                         0 370 Other Fraud                                               0 710 Fair Labor Standards          0 861 HIA (1395ff)                                                                0   490 Cable/Sat TV
  0       160 Stockholders' Suits                                        0 355 Motor Vehicle                                                         0 371 Truth in Lending                                                   Act                        0 862 Black Lung (923)                                                            0   850 Securities/Commodities/
  0       190 Other Contract                                                               Product Liability                                         0 380 Other Personal                                            0 720 Labor/Management               0 863 DIWC/DIWW (405(g))                                                                  Exchange
  0       195 Contract Product Liability                                 0 360 Other Personal                                                                       Property Damage                                           Relations                  0 864 SSID Title XVI                                                              0   890 Other Statutory Actions
  0       196 Franchise                                                                    Injury                                                    0 385 Property Damage                                           0 740 Railway Labor Act             0 865 RSI (405(g))                                                                0   891 Agricultural Acts
                                                                         0 362 Personal Injury-                                                                     Product Liability                                0 751 Family and Medical                                                                                              0   893 Environmental Matters
                                                                                           Medical Mal]l_ractice                                                                                                              Leave Act                                                                                                    0   895 Freedom of Information
   1             ..~..,L.,_...P..,R:.:O:.:.P""E""R,..TY~<~-
1,_"=i'iltiK='RE.._·                                   ;;::.,..""-:.<.+'......;'•' :t:l,.IYI....,.·""L'"'R:.:I:.:G:.:.H..,.TS..,:""0:'""v"":';'"'-tt"r-to'PIRI=S"'O"'>E!I:.:E;;:.R~P~E.._TIT~,.IO.._'N""S""::.."'i;, 0 790 Other Labor Litigation
                                                       ..                                                                                                                                                                                             t-,.,.,_.,,F""E""D""'ERA="""'L"'•:(l.l"'.ll\X"'·.""·.,.S""U"'ITS:::·::-.""',..-:!.<;         Act
  0 210 Land Condemnation                                                ~ 440 Other Civil Rights                                                           Habeas Corpus:                                           0 791 Employee Retirement           0 870 Taxes (U.S. Plaintiff                                                       0   896 Arbitration
  0 220 Foreclosure                                                      0 441 Voting                                                                0 463 Alien Detainee                                                    Income Security Act                          or Defendant)                                                    0   899 Administrative Procedure
  0 230 Rent Lease & Ejectment                                           0 442 Employment                                                            0 510 Motions to Vacate                                                                             0 871 IRS-Third Party                                                                     Act/Review or Appeal of
  0 240 Torts to Land                                                    0 443 Housing/                                                                             Sentence                                                                                              26 USC 7609                                                              Agency Decision
  0 245 Tort Product Liability                                                             Accommodations                                            0 530 General                                                                                                                                                                         0   950 Constitutionality of
  0 290 All Other Real Property                                          0 445 Amer. w/Disabilities- 0 535 Death Penalty                                                                                           1;~ . .,•<·.·'I»MlGUTIO'N ,•~;                                                                                                  State Statutes
                                                                                           Employment                                                       Other:                                                   0 462 Naturalization Application
                                                                         0 446 Amer. w/Disabilities- 0 540 Mandamus & Other                                                                                          0 465 Other Immigration
                                                                                           Other                                                     0 550 Civil Rights                                                       Actions
                                                                         0 448 Education                                                             0 555 Prison Condition
                                                                                                                                                     0 560 Civil Detainee -
                                                                                                                                                                    Conditions of
                                                                                                                                                                    Confinement
 V. ORIGIN (Place an                                       "X" in One Box Only)
~         I   Original                            0 2 Removed from                                              0        3        Remanded from                                      0 4 Reinstated or                                0 5 Transferred from                                       0 6 Multidistrict                                   0 8 Multidistrict
              Proceeding                              State Court                                                                 Appellate Court                                        Reopened                                         Another District                                           Litigation -                                        Litigation -
                                                                                                                                                                                                                                                   (specify)                                         Transfer                                            Direct File
                                                                                 Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
 VI. CAUSE OF ACTION 1::Bnef              1 83                                     4
                         .!.':~'-:u:"7s~c~. 7-?!!::~------------------------------
                                descnpt10n of cause:
                                                                                   DEFENDANT RETALIATED AGAINST PLAINTIFF FOR ENGAGMENT IN PROTECTED SPEECH
VII. REQUESTED IN     0                                                                    CHECK IF THIS IS A CL~SS ~CTION                                                                             DEM~ND$                                                                             CHECK YES only if demanded in complaint:
     COMPLAINT:                                                                            UNDER RULE 23, F.R.Cv.P.                                                                                         3,119,000.00                                                                   JURY DEM~ND:                                         ~Yes         ONo
VIII. RELATED CASE(S)
                                                                                        (See instructions):
      IF ANY                                                                                                                        JUDGE                                                                                                                                   DOCKET NUMBER
 DATE                                                                                                                                      SIGNATURE OF ATTORNEY OF RECORD


 FOR OFFICE USE ONLY

      RECEIPT# Jl(t                        ~~~                   AMOUNT                                                                            APPLYING IFP                                                                              JUDGE                                                              MAG. JUDGE
                                                                                       -------~
